MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               Nov 04 2015, 9:09 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Gregory A. Caudle                                       Gregory F. Zoeller
Carlisle, Indiana                                       Attorney General of Indiana

                                                        Kyle Hunter
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory A. Caudle,                                      November 4, 2015
Appellant,                                              Court of Appeals Case No.
                                                        77A01-1505-MI-370
        v.                                              Appeal from the Sullivan Circuit
                                                        Court
Dick Brown, in his capacity as                          The Honorable Robert Hunley, II,
Superintendent of the Wabash                            Judge
Valley Correctional Facility,                           The Honorable Robert E. Springer,
                                                        Magistrate
Appellee.
                                                        Trial Court Cause No.
                                                        77C01-1504-MI-247



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 77A01-1505-MI-370 |November 4, 2015      Page 1 of 4
                                          Case Summary
[1]   Appellant-Petitioner Gregory A. Caudle appeals following the denial of his

      petition for writ of habeas corpus. In this petition, Caudle alleged that he was

      being restrained unlawfully and was entitled to immediate release from

      confinement.


[2]   On appeal, Caudle contends that the trial court erred in denying his petition

      rather than transferring the petition to the court which imposed Caudle’s

      conviction and sentence. Concluding that the trial court did not err in

      considering and ruling upon Caudle’s petition, we affirm.



                            Facts and Procedural History
[3]   On or about August 2, 2013, in the Marion County Superior Court, Caudle was

      convicted of Class B felony burglary and Class A misdemeanor resisting law

      enforcement. He was also found to be a habitual offender. In light of his

      convictions and the habitual offender finding, Caudle was sentenced to an

      aggregate term of thirty-eight years.


[4]   On April 14, 2015, Caudle filed a “Verified Petition for State Writ of Habeas

      Corpus” in the Sullivan Circuit Court, i.e., the circuit court in the county in

      which he is incarcerated. Appellant’s App. p. 7. In this petition, Caudle alleges

      that the charging information was not lawfully filed and argues that, as a result,

      he is being held “illegally and cruel and unusually and must be discharged

      immediately!” Appellant’s App. p. 9. The Sullivan County trial court denied

      Court of Appeals of Indiana | Memorandum Decision 77A01-1505-MI-370 |November 4, 2015   Page 2 of 4
      Caudle’s petition. Caudle subsequently filed a motion to reconsider, which was

      also denied by the Sullivan County trial court. This appeal follows.



                                Discussion and Decision
[5]   The issue on appeal is whether the trial court erred by denying Caudle’s petition

      for writ of habeas corpus rather than transferring said petition to the Marion

      County Superior Court.


              Indiana Code section 34-25.5-1-1 … provides that “[e]very
              person whose liberty is restrained, under any pretense whatever,
              may prosecute a writ of habeas corpus to inquire into the cause of
              the restraint, and shall be delivered from the restraint if the
              restraint is illegal.” “The purpose of the writ of habeas corpus is
              to bring the person in custody before the court for inquiry into
              the cause of restraint.” Partlow v. Superintendent, Miami Corr.
              Facility, 756 N.E.2d 978, 980 (Ind. Ct. App. 2001), superseded by
              statute on other grounds as stated in Paul v. State, 888 N.E.2d 818,
              826 (Ind. Ct. App. 2008), trans. denied. “One is entitled to habeas
              corpus only if he is entitled to his immediate release from
              unlawful custody.” Id. “[A] petitioner may not file a writ of
              habeas corpus to attack his conviction or sentence.” Id.


      Love v. State, 22 N.E.3d 663, 664 (Ind. Ct. App. 2014), trans. denied.


[6]   While the proper venue for a petition for writ of habeas corpus is the county

      where the petitioner is being held, “State courts in the counties in which our

      prisons are located have no jurisdiction to examine or review a final judgment

      of a court of competent jurisdiction regular upon its face. Miller v. Lowrance, 629
N.E.2d 846, 847 (Ind. 1994) (citing State v. Dossett, 174 Ind. App. 501, 368


      Court of Appeals of Indiana | Memorandum Decision 77A01-1505-MI-370 |November 4, 2015   Page 3 of 4
N.E.2d 259 (1977)). Thus, where a petitioner applies for a writ of habeas

      corpus in the county where he is incarcerated which challenges the validity of

      his conviction or sentence, “that court shall transfer the cause to the court in

      which the conviction took place, and the latter court shall treat it as a petition

      for relief under this Rule.” Ind. Post-Conviction Rule 1(1)(c).


[7]   Again, on April 14, 2015, Caudle, pro se, filed a document entitled “Verified

      Petition for State Writ of Habeas Corpus” in the Sullivan County Circuit Court.

      Appellant’s App. p. 7. In this petition, Caudle alleges that the charging

      information was not lawfully filed and argues that, as a result, he is being held

      “illegally and cruel and unusually and must be discharged immediately!”

      Appellant’s App. p. 9. Upon review, we read Caudle’s petition as an assertion

      that he is entitled to immediate release because he is allegedly being restrained

      unlawfully. This is exactly the type of claim properly presented in a petition

      requesting a writ of habeas corpus. Further, we do not interpret any of the

      statements made in Caudle’s petition as constituting an attack on his conviction

      or sentence. As such, the Sullivan Circuit Court properly considered and ruled

      on Caudle’s petition.


[8]   The judgment of the trial court is affirmed.


      May, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 77A01-1505-MI-370 |November 4, 2015   Page 4 of 4